DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed July 6, 2022 has been entered. Claims 1-24 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed April 25, 2022.
Response to Arguments
Applicant’s arguments with respect to claims 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-13, 15-16, 19-21, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Doherty (US Publication No. 2005/0213298) in view of Kikinis (US Patent No. 5539616).
Regarding claim 1, Doherty discloses a docking stand assembly (base assembly 12) to receive and support a portable electronic device (tablet computer 10), comprising: 
a docking tray (docking assembly 18) configured to receive the portable electronic device (10); 
a base (base assembly 20) comprising a docking station receptacle (Figure 3, area within 20 supporting printed circuit board 66 and ports 52-62) configured to receive and house a docking station (Figure 3 and Paragraph [0055], comprised of printed circuit board 66 and ports 52-62); 
a support member (comprised of hinge joint 22, pivot joint 24, and support member 25) connecting the docking tray (18) and the base (20); 
a first combined power/data connector (Figures 2C and 7C, docking connector 28) disposed in the docking tray (18) and configured to removably couple with a combined power/data connector (Paragraph [0056], I/O port of tablet computer 10) of the portable electronic device (10) to enable power and data communication with the portable electronic device (10) (Paragraph [0055], flexible print cable 64 connecting to printed circuit board 66 to docking connector 28, where 64 is “capable of carrying DC power, VGA, USB, digital audio, analog audio, Ethernet, IEEE 1394, and other data signals as known to those skilled in the art”); 
a second combined power/data connector (Figures 6 and 8, end of 64 connected to printed circuit board 66) in electrical communication with the first combined power/data connector (28), and disposed in the docking station receptacle (Figure 3, area within 20 supporting printed circuit board 66 and ports 52-62) of the base (20); and 
a power and data delivery pathway (flexible print cable 64) between the first combined power/data connector (28) and the second combined power/data connector (end of 64 connected to printed circuit board 66) and extending through at least part of the base (20) (see Figure 3).
Doherty does not disclose a base comprising a docking station receptacle configured to removably receive and house a docking station, wherein the docking station receptacle comprises an alignment rail configured to receive the docking station.
However, Kikinis teaches (in Figure 3) a base (framework 11 of back housing 13) comprising a docking station receptacle (Figure 1A and 3, module bay 25) configured to removably receive and house (Column 4, lines 24-33, functional modules being inserted and ejected from module bays) a docking station (functional module 61, where Figure 14 and Column 10, lines 10-35 teach where the functional module is a specialty data acquisition module with a plurality of interface leads for connecting peripheral devices), wherein the docking station receptacle (Figure 1A, module bay 25) comprised an alignment rail (Figure 3, guide rails 67 and 69) configured to receive a docking station (functional module being a specialty data acquisition module with an interface leads for connecting peripheral devices). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified docking station of Doherty to be removable from the base/docking station receptacle as taught in Kikinis. Doing so would have increased the functionality of the docking assembly by allowing the docking station to replaced and/or upgraded with new and/or different I/O ports.
Regarding claim 2, Doherty in view of Kikinis teaches the docking stand assembly of claim 1, and further teaches wherein the second combined power/data connector (Figures 6 and 8 in Doherty, end of 64 connected to printed circuit board 66 corresponding to connector 53 in Figure 2 of Kikinis) is configured to interface with a combined data/power connector (connector on 66 interfacing with 64 in Doherty corresponding to connector 83 in Figure 4 of Kikinis) of the docking station (functional module in Kikinis) including when the docking station (functional module in Kikinis) is placed within the docking station receptacle (area within 20 supporting board 66 and ports 52-62 in Doherty corresponding to module bay 25 in Kikinis).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the docking stand assembly of Doherty such that the second combined power/data connector could directly and removably interface with a combined data/power connector on the docking station. Doing so would have improved/promoted the modularity of the docking station by ensuring a quick and reliable connection between the docking station and the base. 
Regarding claim 3, Doherty in view of Kikinis teaches the docking stand assembly of claim 1, but does not explicitly discloses wherein the docking tray is removable. However, it would have been obvious to one of ordinary skill in the art to have made docking tray removable, as it has been held that making features of a device separable is obvious if motivation to the make said feature separable is present. Here, the motivation to make the docking tray removable would have been to allow various docking trays to be used with the docking stand assembly, so as to accommodate different sized portable electronic device. See MPEP § 2144.04 and In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Regarding claim 4, Doherty in view of Kikinis teaches the docking stand assembly of claim 1, and further discloses (in Doherty) wherein the docking tray (18) is configured to receive a case (case of 10) and the portable electronic device (10) disposed within the case (Paragraph [0040], “docking assembly 18 and touch points or contact points 38 located on the cases of tablet computer 10 allow the tablet to be docked”).
Regarding claim 8, Doherty in view of Kikinis teaches the docking stand assembly of claim 1, and further discloses (in Doherty) wherein the support member (comprised of hinge joint 22, pivot joint 24, and support member 25) comprises a hinge (hinge joint 22) configured to allow the docking tray (18) to tilt relative to the base (20) (Figures 1A and 7B and Paragraph [0037], “Hinged joint 22 may employ a light friction hinge to couple support member 25 to base assembly 20. This hinge may allow any angle of rotation”).
Regarding claim 9, Doherty in view of Kikinis teaches the docking stand assembly of claim 1, wherein the support member (comprised of hinge joint 22, pivot joint 24, and support member 25) is attached to a top of the base (20) and is configured to rotate about the top of the base (Figure 1A, 25 rotating about 22 connected to base 20; see also Figure 3).
Regarding claim 10, Doherty in view of Kikinis teaches the docking stand assembly of claim 1, and further teaches (in Figure 3 of Kikinis) an attachment device (Figure 3 and Column 4, lines 16-40, spring loaded dent levers 73 engaging with dents 71 to retain functional modules in module bays and eject functional modules from the module bays) within the docking station receptacle (module bay 25) to removably attach (through engagement between 71/73) the docking station (functional module being a specialty data acquisition module) to the docking station receptacle (25).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the attachment devices of Kikinis the docking assembly of Doherty. Doing so would have ensured the docking station remains secure within the base while in use (see Column 4, lines 16-40 in Kikinis).
Regarding claim 11, Doherty a docking stand assembly (base assembly 12) to receive and support a portable electronic device (tablet computer 10), comprising: 
a docking tray (docking assembly 18) configured to receive the portable electronic device (10); 
a base (base assembly 20) comprising a docking station receptacle (Figure 3, area within 20 supporting printed circuit board 66 and ports 52-62) configured to receive and house a docking station (Figure 3 and Paragraph [0055], comprised of printed circuit board 66 and ports 52-62);
a support member (comprised of hinge joint 22, pivot joint 24, and support member 25) connecting the docking tray (18) and the base (20); 
a first combined power/data connector (Figures 2C and 7C, docking connector 28) disposed in the docking tray (18) and configured to removably couple with a combined power/data connector (Paragraph [0056], I/O port of tablet computer 10) of the portable electronic device (10) to enable power and data communication with the portable electronic device (10) (Paragraph [0055], flexible print cable 64 connecting to printed circuit board 66 to docking connector 28, where 64 is “capable of carrying DC power, VGA, USB, digital audio, analog audio, Ethernet, IEEE 1394, and other data signals as known to those skilled in the art”); 
a second combined power/data connector (Figures 6 and 8, end of 64 connected to printed circuit board 66) in electrical communication with the first combined power/data connector (28), and disposed in the docking station receptacle (Figure 3, area within 20 supporting printed circuit board 66 and ports 52-62) of the base (20); 
a power and data delivery pathway (flexible print cable 64) between the first combined power/data connector (28) and the second combined power/data connector (end of 64 connected to printed circuit board 66) and extending through at least part of the base (20) (see Figure 3); and
the docking station (printed circuit board 66 and ports 52-62) to attach to the docking station receptacle (Figure 3, area within 20 supporting printed circuit board 66 and ports 52-62) of a docking stand assembly (20), comprising: a combined data/power connector (connector on printed circuit board 66 interfacing with 64) to interface with the second combined power/data connector (Figures 6 and 8, end of 64 connected to printed circuit board 66) of the docking stand assembly (12) to provide power and data communication between the docking station (printed circuit board 66 and ports 52-62) and a portable electronic device (10) located at a docking tray (18) of the docking stand assembly (12); and one or more external object connectors (ports 52-62) to connect the docking station (printed circuit board 66 and ports 52-62) to one or more external objects (see Paragraph [0055]).
However, Doherty does not explicitly disclose a base comprising a docking station receptacle configured to removably receive and house a docking station, wherein the docking station receptacle comprises an alignment rail configured to receive the docking station; such that the docking station is to be removably attached to the docking station receptacle of the docking station assembly, comprising: an attachment device to removably attach the docking station to the docking station receptacle of the docking stand assembly. 
However, Kikinis teaches (in Figure 3) a base (framework 11 of back housing 13) comprising a docking station receptacle (Figure 1A, module bay 25) configured to removably receive and house (Column 4, lines 24-33, functional modules being inserted and ejected from module bays) a docking station (functional module 61, where Figure 14 and Column 10, lines 10-35 teach where the functional module is a specialty data acquisition module with a plurality of interface leads for connecting peripheral devices), wherein the docking station receptacle (Figure 1A and 3, module bay 25) comprised an alignment rail (Figure 3, guide rails 67 and 69) configured to receive a docking station (functional module being a specialty data acquisition module with an interface leads for connecting peripheral devices); such that the docking station (functional module being a specialty data acquisition module) is to be removably attached to the docking station receptacle (module bay 25) of the docking station assembly (framework 11), comprising: an attachment device (Figure 3 and Column 4, lines 16-40, spring loaded dent levers 73 engaging with dents 71 to retain functional modules in module bays and eject functional modules from the module bays) to removably attach the docking station (functional module being a specialty data acquisition module) to the docking station receptacle (module bay 25) of the docking stand assembly (11).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified docking station of Doherty to be removable from the base as taught in Kikinis and combined the attachment device of Kikinis the docking station assembly of Doherty. Doing so would have increased the functionality of the docking assembly by allowing the docking station to replaced and/or upgraded with new and/or different I/O ports while also ensuring the docking station remains secure within the base while in use (see Column 4, lines 16-40 in Kikinis).
Regarding claim 12, Doherty in view of Kikinis teaches the docking station of claim 11, and further teaches wherein the combined data/power connector (connector on 66 interfacing with 64 in Doherty corresponding to connector 83 in Figure 4 of Kikinis) is configured to directly interface with the second combined power/data connector (Figures 6 and 8 in Doherty, end of 64 connected to printed circuit board 66 corresponding to connector 53 in Figure 2 of Kikinis) of the docking stand assembly (12 in Doherty) when the docking station (functional module in Kikinis) is placed within the docking station receptacle (area within 20 supporting board 66 and ports 52-62 in Doherty corresponding to module bay 25 in Kikinis) of the docking stand assembly (12 in Doherty).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the docking stand assembly of Doherty such that the second combined power/data connector could removably and directly interface with the combined data/power connector on the docking station. Doing so would have improved/promoted the modularity of the docking station by ensuring a quick and reliable connection between the docking station and the base. 
Regarding claim 13, Doherty in view of Kikinis teaches the docking station of claim 11, and further teaches (in Doherty) wherein one of the one or more external object connectors (ports 52-62) is a power connector (power input 52); wherein an external object (Claims 11 and 12, power supply connected to power connector) attached to the power connector (52) provides power to the docking station (66, including ports 52-62).
Regarding claim 15, Doherty in view of Kikinis teaches the docking station of claim 11, and further teaches (in Doherty) wherein one of the one or more external object connectors (ports 52-62) comprises a communications connector (network connection 58) to enable network communications (Paragraphs [0055], 64 connected to 58 through printed circuit board 66 and capable of carrying Ethernet data signals) between a communication device (device providing network data through Ethernet) connected to the communications connector (58) and the portable electronic device (10).
Regarding claim 16, Doherty in view of Kikinis teaches the docking station of claim 11, and further teach (in Doherty) wherein the one or more external object connectors (ports 52-62) comprises a data connector (Paragraph [0055], USB ports 54 and 56, network connection 58, serial connection 60, and parallel port connection 62 connected to 64, where 64 is “capable of carrying DC power, VGA, USB, digital audio, analog audio, Ethernet, IEEE 1394, and other data signals”).
Regarding claim 19, Doherty in view of Kikinis teaches the docking station of claim 16, and further teaches (in Doherty) wherein the data connector (ports 54-62) comprises a Universal Serial Bus (USB) connector (Paragraph [0055], USB ports 54 and 56).
Regarding claim 20, Doherty in view of Kikinis teaches the docking station of claim 16, and further teaches (in Doherty) wherein the data connector (ports 54-62) is to communicate data from the portable electronic device (10) to an output device attached to the data connector (see Paragraphs [0034] and [0055]).
Regarding claim 21, Doherty in view of Kikinis teaches the docking station of claim 16, and further teaches (in Doherty) wherein the data connector (ports 54-62) is to communicate data from an input device attached to the data connector (ports 54-62) to the portable electronic device (10) (see Paragraphs [0034] and [0055]).
Regarding claim 24, Doherty docking stand assembly (base assembly 12) to receive and support a portable electronic device (tablet computer 10), comprising: 
a docking tray (docking assembly 18) configured to receive the portable electronic device (10); 
a base (base assembly 20) comprising a docking station receptacle (Figure 3, area within 20 supporting printed circuit board 66 and ports 52-62) configured to receive and house a docking station (Figure 3 and Paragraph [0055], comprised of printed circuit board 66 and ports 52-62);
a support member (comprised of hinge joint 22, pivot joint 24, and support member 25) connecting the docking tray (18) and the base (20); 
a first combined power/data connector (Figures 2C and 7C, docking connector 28) disposed in the docking tray (18) and configured to removably couple with a combined power/data connector (Paragraph [0056], I/O port of tablet computer 10) of the portable electronic device (10) to enable power and data communication with the portable electronic device (10) (Paragraph [0055], flexible print cable 64 connecting to printed circuit board 66 to docking connector 28, where 64 is “capable of carrying DC power, VGA, USB, digital audio, analog audio, Ethernet, IEEE 1394, and other data signals as known to those skilled in the art”); 
a second combined power/data connector (Figures 6 and 8, end of 64 connected to printed circuit board 66) in electrical communication with the first combined power/data connector (28), and disposed in the docking station receptacle (Figure 3, area within 20 supporting printed circuit board 66 and ports 52-62) of the base (20); 
a power and data delivery pathway (flexible print cable 64) between the first combined power/data connector (28) and the second combined power/data connector (end of 64 connected to printed circuit board 66) and extending through at least part of the base (20) (see Figure 3); and one or more external object connectors (ports 52-62) to connect the docking station (printed circuit board 66 and ports 52-62) to one or more external objects (see Paragraphs [0037] and [0055]); and 
the docking station (printed circuit board 66 and ports 52-62) comprising: a combined data/power connector (connector on 66 interfacing with 64) to interface with the second combined power/data connector (Figures 6 and 8, end of 64 connected to printed circuit board 66) of the docking stand assembly (12) when the docking station (66, including 52-62) is inserted into the docking station receptacle (Figure 3, area within 20 supporting printed circuit board 66) of the docking stand assembly (12) to provide power and data transport between the docking station (66, including 52-62) and the portable electronic device (10) when the portable electronic device (10) is located in a docking tray (18) of the docking stand assembly (12).
However, Doherty does not explicitly disclose a base comprising a docking station receptacle configured to removably receive and house a docking station, wherein the docking station receptacle comprises an alignment rail configured to receive the docking station; such that the docking station is to be removably attached to the docking station receptacle of the docking station assembly, comprising: an attachment device to removably attach the docking station to the docking station receptacle of the docking stand assembly. 
However, Kikinis teaches (in Figure 3) a base (framework 11 of back housing 13) comprising a docking station receptacle (Figure 1A, module bay 25) configured to removably receive and house (Column 4, lines 24-33, functional modules being inserted and ejected from module bays) a docking station (functional module 61, where Figure 14 and Column 10, lines 10-35 teach where the functional module is a specialty data acquisition module with a plurality of interface leads for connecting peripheral devices), wherein the docking station receptacle (Figure 1A, module bay 25) comprised an alignment rail (Figure 3, guide rails 67 and 69) configured to receive a docking station (functional module being a specialty data acquisition module with an interface leads for connecting peripheral devices); such that the docking station (functional module being a specialty data acquisition module) is to be removably attached to the docking station receptacle (module bay 25) of the docking station assembly (framework 11), comprising: an attachment device (Figure 3 and Column 4, lines 16-40, spring loaded dent levers 73 engaging with dents 71 to retain functional modules in module bays and eject functional modules from the module bays) to removably attach the docking station (functional module being a specialty data acquisition module) to the docking station receptacle (module bay 25) of the docking stand assembly (11).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified docking station of Doherty to be removable from the base as taught in Kikinis and combined the attachment device of Kikinis the docking assembly of Doherty. Doing so would have increased the functionality of the docking assembly by allowing the docking station to replaced and/or upgraded with new and/or different I/O ports while also ensuring the chosen docking station remains secure within the base while in use (see Column 4, lines 16-40 in Kikinis).
Regarding claim 25, Doherty in view of Kikinis teaches the docking stand assembly of claim 24, further comprising (in Figure 3 of Kikinis) the attachment device (71/73) within the docking station receptacle (module bay 25) to removably attach the docking station (functional module being a specialty data acquisition module) to the docking station receptacle (module bay 25) of the docking stand assembly (12 in Doherty).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Doherty (US Publication No. 2005/0213298) in view of Kikinis (US Patent No. 5539616) and Wang (US Publication No. 2005/0207110).
Regarding claim 5, Doherty in view of Kikinis teaches the docking stand assembly of claim 4, but does not teach wherein the docking tray comprises a lock configured to removably interlock with the case in order to secure the portable electronic device within the docking tray.
However, Wang teaches (in Figure 2) wherein the docking tray (support arm 12) comprises a lock (lock 3) configured to removably interlock (with lock hole 22) of the case (back side 21) in order to secure the portable electronic device (portable computer 2) within the docking tray (12).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the lock of Wang to docking tray of Doherty as modified by Kikinis. Doing so would have prevented any illicit removal of the portable electronic device from the tray (Paragraph [0006] in Wang). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Doherty (US Publication No. 2005/0213298) in view of Kikinis (US Patent No. 5539616) and Lee (US Patent No. 6,275,378).
Regarding claim 7, Doherty in view of Kikinis teaches the docking stand assembly of claim 1, but does not teaches wherein the base further comprising a lock slot to receive a device lock.
However, Lee teaches (in Figures 8-10) wherein a base (Figure 8, dock 10) comprises a lock slot (Figure 9, lock slot 226) to receive a device lock (lock device 40; Figures 9 and 10, locking slot 226 aligning with device lock slot 32 to receiving lock device 40).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the lock slot of Lee with the base of Doherty as modified by Kikinis. Doing so would have prevented any illicit removal of the I/O module/docking station from the base (see Column 1, lines 20-27 of Lee).
Claims 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Doherty (US Publication No. 2005/0213298) in view of Kikinis (US Patent No. 5539616) and Sun (US Publication No. 2018/0198248).
Regarding claim 14, Doherty in view of Kikinis teaches the docking station of claim 13, but does not teach wherein the power connector is a Universal Serial Bus (USB)-Type C (USB-C) connector.
However, Sun teaches wherein the power connector (USB port 430) is a Universal Serial Bus (USB)-Type C (USB-C) connector (Figure 10 and Paragraphs [0019] and [0037], “A USB port 430 can be a Type-C port that has its Vbus electrically coupled to an external power source 406”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the Universal Serial Bus (USB)-Type C (USB-C) connector of Sun with the docking station of Doherty as modified by Kikinis. Doing so would have increased the functionality of the docking station by providing a port that can transmit both power and data through the same connector (Paragraphs [0025] and [0037] in Sun).  
Regarding claim 17, Doherty in view of Kikinis teaches the docking station of claim 16, but does not explicitly teach wherein the data connector comprises a High Definition Media Interface (HDMI) connector. 
However, Sun teaches (in Figure 1 and Paragraph [0022]) a docking station (base module 100) with a data connector (ports 120) that comprises a High Definition Media Interface (HDMI) connector (125).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the HDMI connector of Sun with the docking station of Doherty as modified by Kikinis. Doing so would have increased the functionality of the docking station by allowing HDMI data communication between the portable electronic device and a peripheral device. 
Regarding claim 18, Doherty in view of Kikinis teaches the docking station of claim 16, but does not teach wherein the data connector comprises a DisplayPort connector.
However, Sun teaches (in Figure 1 and Paragraph [0022]) a docking station (base module 100) with a data connector (ports 120) that comprises a DisplayPort connector (126).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the DisplayPort connector of Sun with the docking station of Doherty as modified by Kikinis. Doing so would have increased the functionality of the docking station by allowing DisplayPort data communication between the portable electronic device and a peripheral device.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Doherty (US Publication No. 2005/0213298) in view of Kikinis (US Patent No. 5539616) and Sloey (US Publication No. 2013/0115826).
Regarding claim 22, Doherty in view of Kikinis teaches the docking station of claim 11, but does not teach wherein the one or more external object connectors comprises a hybrid connector.
However, Sloey teaches (in Figure 3B) wherein an external object connector (receptacle connector 350) comprises a hybrid connector (Figure 3, receptacle connector supporting both DisplayPort and USB 3.0 transmission signals).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the hybrid connector of Sloey with the docking station of Doherty as modified by Kikinis. Doing so would have increased the functionality of the docking station by providing a slimmer port that can support multiple types of data communication (Paragraph [0001]-[0005] in Sloey).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Doherty (US Publication No. 2005/0213298) in view of Kikinis (US Patent No. 5539616) and Croft (US Patent No. 5,864,708)
Regarding claim 23, Doherty in view of Kikinis teaches the docking station of claim 11, but does not teach wherein the docking station comprises a wireless transceiver.
However, Croft teaches (in Figure 1) wherein a docking station (docking station 62) comprises a wireless transceiver (wireless transceiver 64).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the wireless transceiver of Croft with the docking station of Doherty as modified by Kikinis. Doing so would have increased the functionality of the docking station by allowing a peripheral device to be in wireless communication with the portable electronic device, preventing the need for cables/cable connectors to exchange data.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 6 claims the docking stand assembly of claim 1, wherein the base further comprising a locking plate receptacle to receive a locking plate, the locking plate receptacle comprising an access port to the docking station receptacle.
Volek (US Publication No. 2020/0133368) teaches (in Figures 20-24) wherein a base (hub base 210c) comprising a locking plate receptacle (bottom side of 210c) to receive a locking plate (mounting plate 220). However, Volek does not disclose wherein the locking plate receptacle comprises an access port to the docking station receptacle.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached at (571) 270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        

/ADRIAN S WILSON/Primary Examiner, Art Unit 2841